DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive the request for continued examination (RCE), amendments and remarks received 08 March 2021. Claims 26 - 33, 35 - 38, 40 - 49, 51 - 54, 56 and 57 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 March 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51 - 54, 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which data “the data” recited on line 12 and on line 13 are referencing. Are they referring to the “data” recited on line 6 of claim 51 or the “data” recited on line 11 of claim 51? Additionally, it is unclear as to whether the “data” recited on line 6 of claim 51 and the “data” recited on line 11 of claim 51 are the same data or are different instances of data. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat line 12 and line 13 of claim 51 as referencing the “data” recited on line 11 of claim 51 and suggests amending lines 11 - 13 of claim 51 to --obtain subject data from a remote software application external to the mobile electronic device, the subject data associated with a person, recognize the person based on the subject data--, or something similar, in order to clearly distinguish between the different instances of data and to improve the clarity and precision of the claim.
Claims 52 - 54, 56 and 57 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
On pages 11 - 13 of the remarks the Applicant’s Representative argues that the combination of Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. does not teach or suggest “a mobile device that includes processor logic circuitry to obtain data from a remote software application external to the mobile electronic device, the data associated with a person, and recognize the person based on the data.” In particular, the Applicant’s Representative argues that the previously cited portions of Walker et al. “mention an image recognition program that is run on a server 310 or an image recognition program that is run on a camera 330 after accessing a database of images.” The Applicant’s Representative thus argues that in Walker et al. “the image recognition either occurs remotely and not on the mobile device or is based on access to a database but not to a remote software application.” Therefore, the Applicant’s Representative argues that Walker et al. do not teach or suggest the aforementioned disputed claim limitation(s). The Examiner respectfully disagrees. The Examiner asserts that, at least, Walker et al. disclose “a mobile device that includes processor logic circuitry to obtain data from a remote software application external to the mobile electronic device, the data associated with a person, and recognize the person based on the data”, see at least figures 1 - 5, page 2 paragraphs 0041 - 0042, page 4 paragraphs 0070 - 0075, page 5 paragraphs 0091 and 0093 - 0096, page 6 paragraphs 0099 and 0103 - 0107, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 - 32, 35 - 37, 40 - 45, 47, 48, 51 - 53, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. U.S. Publication No. 2008/0192129 A1 in view of de Leon et al. U.S. Publication No. 2011/0292248 A1 in view of Murphy-Chutorian et al. U.S. Publication No. 2015/0370830 A1. The Examiner notes that the subject matter relied upon in Murphy-Chutorian et al. is supported by Provisional U.S. Application No. 62/016,472.

-	With regards to claim 26, Walker et al. disclose a mobile electronic device (Walker et al., Pg. 1 ¶ 0020 - 0021 and 0023, Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0114 [“a handheld device having an integrated camera”, “a mobile phone” and “wireless phone with integrated digital camera”]) comprising: a housing; (Walker et al., Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0113 - 0114 [“wireless phone with integrated digital camera”. The Examiner asserts that, for example, a wireless phone with an integrated digital camera includes a housing.]) a lens; (Walker et al., Pg. 4 ¶ 0071 - 0075, Pg. 8 ¶ 0128, Pg. 9 ¶ 0134 - 0137, Pg. 10 ¶ 0145 and 0153 [“camera 210 comprises an imaging device 220 (e.g., an image sensor and/or lens) and a computing device 230”]) a button; (Walker et al., Pg. 8 ¶ 0129 - 0131, Pg. 9 ¶ 0141 - 0142, Pg. 12 ¶ 0180, Pg. 14 ¶ 0207 - 0208 [“a shutter button”]) communication circuitry to wirelessly communicate; (Walker et al., Pg. 4 ¶ 0073, Pg. 5 ¶ 0086 - 0090 and 0093, Pg. 6 ¶ 0105 - 0106 and 0108, Pg. 7 ¶ 0113 - 0116, Pg. 8 ¶ 0130 - Pg. 9 ¶ 0132, Pg. 9 ¶ 0140, Pg. 31 ¶ 0472 - 0473 [“camera 210 may include a wireless based on the feedback data and third party ratings data. Pertaining to analogous art, de Leon et al. disclose a mobile electronic device (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) comprising: a housing; (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) a lens; (de Leon et al., Pg. 2 ¶ 0038) a button; (de Leon et al., Fig. 2, Pg. 2 ¶ 0039) communication circuitry to wirelessly communicate; (de Leon et al., Fig. 1, Pg. 6 ¶ 0069 - 0073, Pg. 7 ¶ 0076) one or more sensors to output sensor data (de Leon et al., Pg. 2 ¶ 0035 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0050 - 0054) representative of image framing, and image clarity; (de Leon et al., Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0063, Pg. 6 ¶ 0067 - a person, (de Leon et al., Pg. 1 ¶ 0002, Pg. 3 ¶ 0046 - 0049, Pg. 4 ¶ 0051, Pg. 5 ¶ 0065, Pg. 6 ¶ 0067 - 0068) utilize a machine learning model to determine a capture moment (de Leon et al., Pg. 1 ¶ 0009, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0065 - Pg. 6 ¶ 0067) based on the image framing, the image clarity, and the movement (de Leon et al., Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0063 - 0065, Pg. 6 ¶ 0067 - 0068) determine feedback data based on user interaction with the image, (de Leon et al., Abstract, Fig. 2, Pg. 1 ¶ 0004 and 0014 - 0018, Pg. 2 ¶ 0026 - 0027, Pg. 4 ¶ 0050 and 0057, Pg. 5 ¶ 0061 - 0065, Pg. 6 ¶ 0067 - 0068 [“The neural network may then be retrained and refined over time using information from user selected photos, deleted phots and other data sources”]) the user interaction to include at least one of an image save operation or an image delete operation, (de Leon et al., Abstract, Fig. 2, Pg. 1 ¶ 0003 - 0004 and 0014 - 0015, Pg. 4 ¶ 0050 and 0057, Pg. 5 ¶ 0061, Pg. 6 ¶ 0067 [“The neural network may then be retrained and refined over time using information from user selected photos, deleted phots and other data sources”]) and train the machine learning model to determine a future capture moment based on the feedback data. (de Leon et al., Abstract, Fig. 2, Pg. 1 ¶ 0004 and 0014 - 0018, Pg. 2 ¶ 0026 - 0027, Pg. 4 ¶ 0050 and 0057, Pg. 5 ¶ 0061 - 0065, Pg. 6 ¶ 0067 - 0068 [“The neural network may then be retrained and refined over time using information from user selected photos, deleted photos and other data  third party ratings data. Pertaining to analogous art, Murphy-Chutorian et al. disclose utilizing a machine learning model to determine a capture moment based on the environment lighting, the image framing and the image clarity, (Murphy-Chutorian et al., Pg. 2 ¶ 0018 - 0019, Pg. 4 ¶ 0028 - 0030, Pg. 5 ¶ 0032 - 0034, Pg. 10 ¶ 0072 - 0074) and training the machine learning model to determine a future capture moment based on third party ratings data. (Murphy-Chutorian et al., Pg. 2 ¶ 0017 - Pg. 3 ¶ 0020, Pg. 4 ¶ 0028 - Pg. 5 ¶ 0032, Pg. 7 ¶ 0054 - Pg. 8 ¶ 0060, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0077 - 0079 [“the method can determine the quality or desirability of one or more of the visual capture characteristics based on machine learning techniques and training techniques. For example, machine learning and training techniques can use ratings or judgments by users or other persons of a large number of images as to their appeal and/or quality. The technique can be trained to find the values or patterns of visual capture characteristics in images that correlate with user approval of those images, e.g., the system can learn which characteristic values or patterns are indicative of higher visual quality. The technique can examine new (unrated) images to search for approved characteristic values or patterns and determine a desirability of the visual capture characteristics” and “the individual scores can be weighted in a predetermined manner. Various implementations can weight the individual scores in different ways. In some examples, machine learning techniques can be used to determine how to weight each of the individual scores. For example, a large number of images having the 

-	With regards to claim 27, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 26, wherein the processor logic circuitry is to trigger capture of a plurality of images in an interval in response to the determination of the capture moment. (Walker et 

-	With regards to claim 28, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 27, wherein the plurality of images are a video. (Walker et al., Pg. 2 ¶ 0026, Pg. 4 ¶ 0066, Pg. 7 ¶ 0113, Pg. 10 ¶ 0157, Pg. 14 ¶ 0207 - 0208, Pg. 17 ¶ 0257, Pg. 19 ¶ 0267 - 0269) 

-	With regards to claim 29, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 26, wherein the communication circuitry is to wirelessly communicate the image to a display. (Walker et al., Pg. 5 ¶ 0086, Pg. 8 ¶ 0130, Pg. 9 ¶ 0134, Pg. 10 ¶ 0160, Pg. 31 ¶ 0472 - 0474 and 0477 [“transmitting an image to another device (e.g., a personal computer, a printer, a television)” and “the camera may include a wireless communication port that allows the camera to transmit images to a second electronic device (e.g., a computer server, personal computer, portable hard drive, digital picture frame, or other electronic device)”]) 

-	With regards to claim 30, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 26, wherein the sensor data is representative of color level, (Walker et al., Pg. 1 ¶ 0023 - 0025, Pg. 3 ¶ 0053 - 0054 and 0060, Pg. 4 ¶ 0066, Pg. 9 ¶ 0138, Pg. 10 ¶ 0152 and 0154, Pg. 16 ¶ 0232 - 0233 and 0236 - 0239, Pg. 16 ¶ 0241 - Pg. 17 ¶ 0244, Pg. 18 ¶ 0261 - 0262, Pg. 19 ¶ 0276 - 0278 and 0281, Pg. 20 ¶ 0287 and 

-	With regards to claim 31, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 26, wherein the processor logic circuitry is to determine the capture moment based on device load. (Walker et al., Pg. 1 ¶ 0025, Pg. 4 ¶ 0067, Pg. 8 ¶ 0122, Pg. 16 ¶ 0236 - 0239, Pg. 17 ¶ 0243, Pg. 18 ¶ 0266, Pg. 24 ¶ 0345 - 0346, Pg. 31 ¶ 0474 - 0476 [“primary memory will typically refer herein to volatile memory or memory that is used by the camera’s processor in performing calculations. RAM and memory buffers are examples of primary memory” and “the camera may acquire fewer images automatically or completely stop acquiring images automatically if the camera is running out of memory. In another example, the camera may stop acquiring images automatically if the image buffer is full. In yet another example, the camera may determine how many images to acquire automatically based on the amount of memory the camera has available. Acquiring fewer images automatically when the camera is low on primary or secondary memory may help the camera to avoid running out of memory.” The Examiner asserts that Walker et al. disclose that a primary memory is used by the camera’s processor in performing calculations and that the amount of memory available in the primary memory, i.e. device load, is a factor in the determination of capture moments.]) 



-	With regards to claim 35, Walker et al. disclose a mobile electronic device (Walker et al., Pg. 1 ¶ 0020 - 0021 and 0023, Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0114 [“a handheld device having an integrated camera”, “a mobile phone” and “wireless phone with integrated digital camera”]) comprising: a housing; (Walker et al., Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0113 - 0114 [“wireless phone with integrated digital camera”. The Examiner asserts that, for example, a wireless phone with an integrated digital camera includes a housing.]) a lens; (Walker et al., Pg. 4 ¶ 0071 - 0075, Pg. 8 ¶ 0128, Pg. 9 ¶ 0134 - 0137, Pg. 10 ¶ 0145 and 0153 [“camera 210 comprises an imaging device 220 (e.g., an image sensor and/or lens) and a computing device 230”]) a button; (Walker et al., Pg. 8 ¶ 0129 - 0131, Pg. 9 ¶ 0141 - 0142, Pg. 12 ¶ 0180, Pg. 14 ¶ 0207 - 0208 [“a shutter button”]) communication circuitry to wirelessly communicate; (Walker et al., Pg. 4 ¶ 0073, Pg. 5 ¶ 0086 - 0090 and 0093, Pg. 6 ¶ 0105 - 0106 and 0108, Pg. 7 ¶ 0113 - 0116, Pg. 8 ¶ 0130 - Pg. 9 ¶ 0132, Pg. 9 ¶ 0140, Pg. 31 ¶ 0472 - 0473 [“camera 210 may include a wireless communication port”]) one or more sensors to output sensor data (Walker et al., based on the feedback data and third party opinion data. Pertaining to analogous art, de Leon et al. disclose a mobile electronic device (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) comprising: a housing; (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) a lens; (de Leon et al., Pg. 2 ¶ 0038) a button; (de Leon et al., Fig. 2, Pg. 2 ¶ 0039) communication circuitry to wirelessly communicate; (de Leon et al., Fig. 1, Pg. 6 ¶ 0069 - 0073, Pg. 7 ¶ 0076) one or more sensors to output sensor data (de Leon et al., Pg. 2 ¶ 0035 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0050 - 0054) representative of image framing, and image clarity; (de Leon et al., Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0063, Pg. 6 ¶ 0067 - 0068) a battery to power the mobile electronic device; (de Leon et al., Fig. 1, Pg. 7 ¶ 0075) memory; (de Leon et al., Fig. 1, Pg. 3 ¶ 0040, Pg. 4 ¶ 0052, Pg. 6 ¶ 0069 and 0072) and processor logic circuitry (de Leon et al., Fig. 1, Pg. 2 ¶ 0035, Pg. 3 ¶ 0040, Pg. 6 ¶ 0072 and 0074) to: recognize a person, (de Leon et al., Pg. 1 ¶ 0002, Pg. 3 ¶ 0046 - 0049, Pg. 4 ¶ 0051, Pg. 5 ¶ 0065, Pg. 6 ¶ 0067 - 0068) utilize a machine learning model to determine a capture moment (de Leon et al., Pg. 1 ¶ 0009, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0065  third party opinion data. Pertaining to analogous art, Murphy-Chutorian et al. disclose utilizing a machine learning model to determine a capture moment based on the environment lighting, the image framing and the image clarity, (Murphy-Chutorian et al., Pg. 2 ¶ 0018 - 0019, Pg. 4 ¶ 0028 - 0030, Pg. 5 ¶ 0032 - 0034, Pg. 10 ¶ 0072 - 0074) and 

-	With regards to claim 36, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35. Walker et al. fail to disclose explicitly wherein the expression is a gesture. Pertaining to analogous art, de Leon et al. disclose wherein the expression is a gesture. (de Leon et al., Pg. 1 ¶ 0002, Pg. 3 ¶ 0047, Pg. 3 ¶ 0049 - Pg. 4 ¶ 0051, Pg. 5 ¶ 0065 [The Examiner asserts that smiling is a gesture.]) 

-	With regards to claim 37, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35, wherein the user interaction is to include an image crop operation. (Walker et al., Pg. 10 ¶ 0154 and 0160, Pg. 13 ¶ 0186, Pg. 18 ¶ 0258 - 0262 and 0265, Pg. 20 ¶ 0291, Pg. 23 ¶ 0339) Additionally, analogous art de Leon et al. disclose wherein the user interaction is to include an image crop operation. (de Leon et al., Pg. 6 ¶ 0068) 

-	With regards to claim 40, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35, wherein the processor logic circuitry is to trigger retention of a plurality of images 

-	With regards to claim 41, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 40, wherein the plurality of images are a video. (Walker et al., Pg. 2 ¶ 0026, Pg. 4 ¶ 0066, Pg. 7 ¶ 0113, Pg. 10 ¶ 0157, Pg. 14 ¶ 0207 - 0208, Pg. 17 ¶ 0257, Pg. 19 ¶ 0267 - 0269) 

-	With regards to claim 42, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35, wherein the communication circuitry is to wirelessly communicate the image to a display. (Walker et al., Pg. 5 ¶ 0086, Pg. 8 ¶ 0130, Pg. 9 ¶ 0134, Pg. 10 ¶ 0160, Pg. 31 ¶ 0472 - 0474 and 0477 [“transmitting an image to another device (e.g., a personal computer, a printer, a television)” and “the camera may include a wireless communication port that allows the camera to transmit images to a second electronic device (e.g., a computer server, personal computer, portable hard drive, digital picture frame, or other electronic device)”]) 

-	With regards to claim 43, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35, wherein the sensor data is representative of color level, (Walker et al., Pg. 1 ¶ 0023 - 0025, Pg. 3 ¶ 0053 - 0054 and 0060, Pg. 4 ¶ 0066, Pg. 9 ¶ 0138, Pg. 10 ¶ 0152 and 0154, Pg. 16 ¶ 0232 - 0233 and 0236 - 0239, Pg. 16 ¶ 0241 - Pg. 17 ¶ 

-	With regards to claim 44, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35, wherein the processor logic circuitry is to determine the capture moment based on process load. (Walker et al., Pg. 1 ¶ 0025, Pg. 4 ¶ 0067, Pg. 8 ¶ 0122, Pg. 16 ¶ 0236 - 0239, Pg. 17 ¶ 0243, Pg. 18 ¶ 0266, Pg. 24 ¶ 0345 - 0346, Pg. 31 ¶ 0474 - 0476 [“primary memory will typically refer herein to volatile memory or memory that is used by the camera’s processor in performing calculations. RAM and memory buffers are examples of primary memory” and “the camera may acquire fewer images automatically or completely stop acquiring images automatically if the camera is running out of memory. In another example, the camera may stop acquiring images automatically if the image buffer is full. In yet another example, the camera may determine how many images to acquire automatically based on the amount of memory the camera has available. Acquiring fewer images automatically when the camera is low on primary or secondary memory may help the camera to avoid running out of memory.” The Examiner asserts that Walker et al. disclose that a primary memory is used by the camera’s processor in performing calculations and that the amount of 

-	With regards to claim 45, Walker et al. disclose a mobile electronic device (Walker et al., Pg. 1 ¶ 0020 - 0021 and 0023, Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0114 [“a handheld device having an integrated camera”, “a mobile phone” and “wireless phone with integrated digital camera”]) comprising: a housing; (Walker et al., Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0113 - 0114 [“wireless phone with integrated digital camera”. The Examiner asserts that, for example, a wireless phone with an integrated digital camera includes a housing.]) a lens; (Walker et al., Pg. 4 ¶ 0071 - 0075, Pg. 8 ¶ 0128, Pg. 9 ¶ 0134 - 0137, Pg. 10 ¶ 0145 and 0153 [“camera 210 comprises an imaging device 220 (e.g., an image sensor and/or lens) and a computing device 230”]) a button; (Walker et al., Pg. 8 ¶ 0129 - 0131, Pg. 9 ¶ 0141 - 0142, Pg. 12 ¶ 0180, Pg. 14 ¶ 0207 - 0208 [“a shutter button”]) means for sending wireless communications; (Walker et al., Pg. 4 ¶ 0073, Pg. 5 ¶ 0086 - 0090 and 0093, Pg. 6 ¶ 0105 - 0106 and 0108, Pg. 7 ¶ 0113 - 0116, Pg. 8 ¶ 0130 - Pg. 9 ¶ 0132, Pg. 9 ¶ 0140, Pg. 31 ¶ 0472 - 0473 [“camera 210 may include a wireless communication port”]) means for sensing, (Walker et al., Pg. 1 ¶ 0023 - 0025, Pg. 3 ¶ 0054, Pg. 4 ¶ 0071 - 0073, Pg. 8 ¶ 0128, Pg. 9 ¶ 0134 and 0143, Pg. 12 ¶ 0174 - 0180, Pg. 16 ¶ 0232 - 0234 and 0236 - 0238, Pg. 17 ¶ 0252 - 0253, Pg. 18 ¶ 0258 - 0262, Pg. 19 ¶ 0275 - 0276) the sensing means to output data representative of environment lighting of an environment, image framing, and image clarity; (Walker et al., Pg. 12 ¶ 0173 - 0180, Pg. 13 ¶ 0186, Pg. 16 ¶ 0237, based on the feedback data and third party opinion data. Pertaining to analogous art, de Leon et al. disclose a mobile electronic device (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) comprising: a housing; (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) a lens; (de Leon et al., Pg. 2 ¶ 0038) a button; (de Leon et al., Fig. 2, Pg. 2 ¶ 0039) means for sending wireless communications; (de Leon et al., Fig. 1, Pg. 6 ¶ 0069 - 0073, Pg. 7 ¶ 0076) means for sensing, (de Leon et al., Pg. 2 ¶ 0035 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0050 - 0054) the sensing means to output data representative of image framing, and image clarity; (de Leon et al., Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0063, Pg. 6 ¶ 0067 - 0068) means for powering the mobile electronic device; (de Leon et al., Fig. 1, Pg. 7 ¶ 0075) memory; (de Leon et al., Fig. 1, Pg. 3 ¶ 0040, Pg. 4 ¶ 0052, Pg. 6 ¶ 0069 and 0072) and means for processing (de Leon et al., Fig. 1, Pg. 2 ¶ 0035, Pg. 3 ¶ 0040, Pg. 6 ¶ 0072 and 0074) to: recognize a person, (de Leon et al., Pg. 1 ¶ 0002, Pg. 3 ¶ 0046 - 0049, Pg. 4 ¶ 0051, Pg. 5 ¶ 0065, Pg. 6 ¶ 0067 - 0068) utilize a machine learning model to determine a capture moment (de Leon et al., Pg. 1 ¶ 0009, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0065 - Pg. 6 ¶ 0067) based on the image framing and the image clarity, (de Leon et al., Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0063 - 0065, Pg. 6 ¶ 0067 - 0068) determine feedback data based on user interaction with the image, (de Leon et al., Abstract, Fig. 2, Pg. 1 ¶ 0004 and 0014 - 0018, Pg. 2 ¶ 0026 - 0027, Pg. 4 ¶ 0050 and 0057, Pg. 5 ¶ 0061 - 0065,  third party opinion data. Pertaining to analogous art, Murphy-Chutorian et al. disclose utilizing a machine learning model to determine a capture moment based on the environment lighting, the image framing and the image clarity, (Murphy-Chutorian et al., Pg. 2 ¶ 0018 - 0019, Pg. 4 ¶ 0028 - 0030, Pg. 5 ¶ 0032 - 0034, Pg. 10 ¶ 0072 - 0074) and training the machine learning model to determine a future capture moment based on third party opinion data. (Murphy-Chutorian et al., Pg. 2 ¶ 0017 - Pg. 3 ¶ 0020, Pg. 4 ¶ 0028 - Pg. 5 ¶ 0032, Pg. 7 ¶ 0054 - Pg. 8 ¶ 0060, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0077 - 0079 [“the method can determine the quality or desirability of one or more of the visual capture characteristics based on machine learning techniques and training techniques. 

-	With regards to claim 47, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 45, wherein the processing means is to determine the capture moment based on device load. (Walker et al., Pg. 1 ¶ 0025, Pg. 4 ¶ 0067, Pg. 8 ¶ 0122, Pg. 16 ¶ 0236 - 0239, Pg. 17 ¶ 0243, Pg. 18 ¶ 0266, Pg. 24 ¶ 0345 - 0346, Pg. 31 ¶ 0474 - 0476 [“primary memory will typically refer herein to volatile memory or memory that is used by the camera’s processor in performing calculations. RAM and memory buffers are examples of primary memory” and “the camera may acquire fewer images automatically or completely stop acquiring images automatically if the camera is running out of memory. In another example, the camera may stop acquiring images automatically if the image buffer is full. In yet another example, the camera may determine how many images to acquire automatically based on the amount of memory the camera has available. Acquiring fewer images automatically when the camera is low on primary or secondary memory may help the camera to avoid running out of memory.” The Examiner asserts that Walker et al. disclose that a primary memory is used by the camera’s processor in 

-	With regards to claim 48, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 45, wherein the user interaction is to include an image crop operation. (Walker et al., Pg. 10 ¶ 0154 and 0160, Pg. 13 ¶ 0186, Pg. 18 ¶ 0258 - 0262 and 0265, Pg. 20 ¶ 0291, Pg. 23 ¶ 0339) Additionally, analogous art de Leon et al. disclose wherein the user interaction is to include an image crop operation. (de Leon et al., Pg. 6 ¶ 0068) 

-	With regards to claim 51, Walker et al. disclose a mobile electronic device (Walker et al., Pg. 1 ¶ 0020 - 0021 and 0023, Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0114 [“a handheld device having an integrated camera”, “a mobile phone” and “wireless phone with integrated digital camera”]) comprising: a housing; (Walker et al., Pg. 3 ¶ 0050, Pg. 4 ¶ 0070 - 0082, Pg. 5 ¶ 0090, Pg. 7 ¶ 0113 - 0114 [“wireless phone with integrated digital camera”. The Examiner asserts that, for example, a wireless phone with an integrated digital camera includes a housing.]) a lens; (Walker et al., Pg. 4 ¶ 0071 - 0075, Pg. 8 ¶ 0128, Pg. 9 ¶ 0134 - 0137, Pg. 10 ¶ 0145 and 0153 [“camera 210 comprises an imaging device 220 (e.g., an image sensor and/or lens) and a computing device 230”]) a button; (Walker et al., Pg. 8 ¶ 0129 - 0131, Pg. 9 ¶ 0141 - 0142, Pg. 12 ¶ 0180, Pg. 14 ¶ 0207 - 0208 [“a shutter button”]) means for sending wireless communications; (Walker et al., Pg. 4 ¶ 0073, Pg. 5 ¶ 0086 - 0090 and 0093, Pg. based on the feedback data and third party ratings data. Pertaining to analogous art, de Leon et al. disclose a mobile electronic device (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) comprising: a housing; (de Leon et al., Fig. 1, Pg. 1 ¶ 0002, Pg. 2 ¶ 0031, 0035, 0037 and 0039, Pg. 6 ¶ 0069) a lens; (de Leon et al., Pg. 2 ¶ 0038) a button; (de Leon et al., Fig. 2, Pg. 2 ¶ 0039) means for sending wireless communications; (de Leon et al., Fig. 1, Pg. 6 ¶ 0069 - 0073, Pg. 7 ¶ 0076) means for sensing, (de Leon et al., Pg. 2 ¶ 0035 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0050 - 0054) the sensing means to output data representative of image framing, and image clarity; (de Leon et al., Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0063, Pg. 6 ¶ 0067 - 0068) means for powering the mobile electronic device; (de Leon et al., Fig. 1, Pg. 7 ¶ 0075) memory; (de Leon et al., Fig. 1, Pg. 3 ¶ 0040, Pg. 4 ¶ 0052, Pg. 6 ¶ 0069 and 0072) and means for processing (de Leon et al., Fig. 1, Pg. 2 ¶ 0035, Pg. 3 ¶ 0040, Pg. 6 ¶ 0072 and 0074) to: recognize a person, (de Leon et al., Pg.  third party ratings data. Pertaining 

-	With regards to claim 52, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 51. Walker et al. fail to disclose explicitly wherein the expression is a gesture. Pertaining to analogous art, de Leon et al. disclose wherein the expression is a gesture. (de Leon et al., Pg. 1 ¶ 0002, Pg. 3 ¶ 0047, Pg. 3 ¶ 0049 - Pg. 4 ¶ 0051, Pg. 5 ¶ 0065 [The Examiner asserts that smiling is a gesture.]) 

-	With regards to claim 53, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 51, wherein the user interaction is to include an image crop operation. (Walker et al., Pg. 10 ¶ 0154 and 0160, Pg. 13 ¶ 0186, Pg. 18 ¶ 0258 - 0262 and 0265, Pg. 20 ¶ 0291, Pg. 23 ¶ 0339) Additionally, analogous art de Leon et al. disclose wherein the user interaction is to include an image crop operation. (de Leon et al., Pg. 6 ¶ 0068) 

-	With regards to claim 56, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 51, wherein the processing means is to trigger retention of a plurality of images in response to the determination of the capture moment. (Walker et al., Pg. 1 ¶ 0023, Pg. 2 ¶ 0026, Pg. 4 ¶ 0066, Pg. 11 ¶ 0166 and 0169, Pg. 18 ¶ 0258, Pg. 18 ¶ 0266 - Pg. 19 ¶ 0267) 

-	With regards to claim 57, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 51, 

Claims 33, 38, 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. U.S. Publication No. 2008/0192129 A1 in view of de Leon et al. U.S. Publication No. 2011/0292248 A1 in view of Murphy-Chutorian et al. U.S. Publication No. 2015/0370830 A1 as applied to claims 26, 35, 45 and 51 above, and further in view of Fedorovskaya et al. U.S. Publication No. 2004/0101178 A1. The Examiner notes that the subject matter relied upon in Murphy-Chutorian et al. is supported by Provisional U.S. Application No. 62/016,472.

-	With regards to claim 33, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 26, wherein the processor logic circuitry is to tag the image with metadata. (Walker et al., Pg. 4 ¶ 0064 - 0065, Pg. 10 ¶ 0160, Pg. 12 ¶ 0183, Pg. 13 ¶ 0186, Pg. 20 ¶ 0290, Pg. 23 ¶ 0336 - 0340, Pg. 26 ¶ 0399, Pg. 29 ¶ 0435 [“adding a meta-tag to an image”]) Walker et al. fail to disclose explicitly metadata indicative of a mood. Pertaining to analogous art, Fedorovskaya et al. disclose wherein the processor logic circuitry is to tag the image with metadata indicative of a mood. (Fedorovskaya et al., Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0069, Pg. 7 ¶ 0081, Pg. 9 ¶ 0105 - 0107, Pg. 10 ¶ 0116, Pg. 15 ¶ 0183 - 0186 [“Affective tagging is defined as the process of determining affective information, and storing the affective information in association with images of a particular scene”, “affective information and user identifier are types of image ‘metadata’, which is a term used for any non-image information relating to an image”, “determine affective information based on analysis of facial characteristics such as: a degree of preference extracted from facial expression, or an emotion category” and “Image capture device 6 stores the corresponding image and the personal affective tag, which indicates the emotional category with the degree of its distinctiveness, within the image file containing the scene image, as part of the image metadata (step 246)”]) Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. and Fedorovskaya et al. are combinable because they are all directed towards image capture devices and analysis of captured images. It would have been obvious to one of ordinary skill in the art before the effective 

-	With regards to claim 38, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 35, wherein the processor logic circuitry is to tag the image with metadata. (Walker et al., Pg. 4 ¶ 0064 - 0065, Pg. 10 ¶ 0160, Pg. 12 ¶ 0183, Pg. 13 ¶ 0186, Pg. 20 ¶ 0290, Pg. 23 ¶ 0336 - 0340, Pg. 26 ¶ 0399, Pg. 29 ¶ 0435 [“adding a meta-tag to an image”]) Walker et al. fail to disclose explicitly metadata indicative of a mood. Pertaining to analogous art, Fedorovskaya et al. disclose wherein the processor logic circuitry is to tag the image with metadata indicative of a mood. (Fedorovskaya et al., Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0069, Pg. 7 ¶ 0081, Pg. 9 ¶ 0105 - 0107, Pg. 10 ¶ 0116, Pg. 15 ¶ 0183 - 0186 [“Affective tagging is defined as the process of determining affective information, and storing the affective information in association with images of a particular scene”, “affective information and user identifier are types of image ‘metadata’, which is a term used for any non-image information relating to an image”, “determine affective information based on analysis of facial characteristics such as: a degree of preference extracted from facial expression, or an emotion category” and “Image capture device 6 stores the corresponding image and the personal affective tag, which indicates the emotional category with the degree of its distinctiveness, within the image file containing the scene image, as part of the image metadata (step 246)”]) Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. and Fedorovskaya et al. are combinable because they are all directed towards image capture devices and analysis of captured images. It would have been obvious to one of ordinary skill in the art before the effective 

-	With regards to claim 49, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claims 45, wherein the processing means is to tag the image with metadata. (Walker et al., Pg. 4 ¶ 0064 - 0065, Pg. 10 ¶ 0160, Pg. 12 ¶ 0183, Pg. 13 ¶ 0186, Pg. 20 ¶ 0290, Pg. 23 ¶ 0336 - 0340, Pg. 26 ¶ 0399, Pg. 29 ¶ 0435 [“adding a meta-tag to an image”]) Walker et al. fail to disclose explicitly metadata indicative of a mood. Pertaining to analogous art, Fedorovskaya et al. disclose wherein the processing means is to tag the image with metadata indicative of a mood. (Fedorovskaya et al., Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0069, Pg. 7 ¶ 0081, Pg. 9 ¶ 0105 - 0107, Pg. 10 ¶ 0116, Pg. 15 ¶ 0183 - 0186 [“Affective tagging is defined as the process of determining affective information, and storing the affective information in association with images of a particular scene”, “affective information and user identifier are types of image ‘metadata’, which is a term used for any non-image information relating to an image”, “determine affective information based on analysis of facial characteristics such as: a degree of preference extracted from facial expression, or an emotion category” and “Image capture device 6 stores the corresponding image and the personal affective tag, which indicates the emotional category with the degree of its distinctiveness, within the image file containing the scene image, as part of the image metadata (step 246)”]) Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. and Fedorovskaya et al. are combinable because they are all directed towards image capture devices and analysis of captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

-	With regards to claim 54, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 51, wherein the processing means is to tag the image with metadata. (Walker et al., Pg. 4 ¶ 0064 - 0065, Pg. 10 ¶ 0160, Pg. 12 ¶ 0183, Pg. 13 ¶ 0186, Pg. 20 ¶ 0290, Pg. 23 ¶ 0336 - 0340, Pg. 26 ¶ 0399, Pg. 29 ¶ 0435 [“adding a meta-tag to an image”]) Walker et al. fail to disclose explicitly metadata indicative of a mood. Pertaining to analogous art, Fedorovskaya et al. disclose wherein the processing means is to tag the image with metadata indicative of a mood. (Fedorovskaya et al., Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0069, Pg. 7 ¶ 0081, Pg. 9 ¶ 0105 - 0107, Pg. 10 ¶ 0116, Pg. 15 ¶ 0183 - 0186 [“Affective tagging is defined as the process of determining affective information, and storing the affective information in association with images of a particular scene”, “affective information and user identifier are types of image ‘metadata’, which is a term used for any non-image information relating to an image”, “determine affective information based on analysis of facial characteristics such as: a degree of preference extracted from facial expression, or an emotion category” and “Image capture device 6 stores the corresponding image and the personal affective tag, which indicates the emotional category with the degree of its distinctiveness, within the image file containing the scene image, as part of the image metadata (step 246)”]) Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. and Fedorovskaya et al. are combinable because they are all directed towards image capture devices and analysis of captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. U.S. Publication No. 2008/0192129 A1 in view of de Leon et al. U.S. Publication No. 2011/0292248 A1 in view of Murphy-Chutorian et al. U.S. Publication No. 2015/0370830 A1 as applied to claim 45 above, and further in view of Kurtz et al. U.S. Publication No. 2008/0298571 A1. The Examiner notes that the subject matter relied upon in Murphy-Chutorian et al. is supported by Provisional U.S. Application No. 62/016,472.

-	With regards to claim 46, Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. disclose the mobile electronic device of claim 45, wherein the processing means is to trigger capture of a plurality of images in response to the determination of the capture moment. (Walker et al., Pg. 1 ¶ 0023, Pg. 2 ¶ 0026, Pg. 4 ¶ 0066, Pg. 11 ¶ 0166 and 0169, Pg. 18 ¶ 0258, Pg. 18 ¶ 0266 - Pg. 19 ¶ 0267) Walker et al. fail to disclose explicitly triggering capture in response to determining a privacy criterion is met. Pertaining to analogous art, Kurtz et al. disclose wherein the processing means is to trigger capture of images in response to determining a privacy criterion is met. (Kurtz et al., Abstract, Pg. 3 ¶ 0018, Pg. 4 ¶ 0037 - 0043, Pg. 6 ¶ 0053 - Pg. 7 ¶ 0062, Pg. 8 ¶ 0067 - 0073, Pg. 9 ¶ 0075, Pg. 10 ¶ 0079 and 0081 - 0082, Pg. 14 ¶ 0096 [“wherein the privacy interface provides privacy settings to control the capture, transmission, display, or recording of video image content” and “the privacy interface 400 enables users to control the capture, display, and recording of outgoing or incoming video image content”]) Walker et al. in view of de Leon et al. in view of Murphy-Chutorian et al. and Kurtz et al. are combinable because . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Almalki et al. U.S. Publication No. 2014/0085495 A1; which is directed towards methods and devices for controlling camera image capture that also enable a user to set preferences of a mobile electronic device that includes a camera through an external device or software application.
b.	Beek et al. U.S. Publication No. 2005/0063566 A1; which is directed towards a face imaging system for rapidly detecting face images of target persons and capturing images of those faces that includes an interface to communicate with external applications which can provide searching of stored face images and additional sources of data input to the system.
c.	Bourdev U.S. Patent No. 8,041,076; which is directed towards generating attractiveness scores for digital images based at least in part on one or more detected faces in the digital images and their expressions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667